Citation Nr: 1817796	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-36 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea, and if so, whether service connection is warranted.

2.  Entitlement to service connection for narcolepsy.

3.  Entitlement to service connection for bilateral knee pain (claimed as arthritis).

4.  Entitlement to an effective date prior to March 7, 2013 for the grant of service connection for left lower extremity (sciatic nerve) diabetic neuropathy.

5.  Entitlement to an effective date prior to March 7, 2013 for the grant of service connection for right lower extremity (sciatic nerve) diabetic neuropathy.

6.  Entitlement to an effective date prior to March 7, 2013 for the grant of service connection for left upper extremity (median nerve; non-dominant) diabetic neuropathy.

7.  Entitlement to an effective date prior to March 7, 2013 for the grant of service connection for right upper extremity (median nerve; dominant) diabetic neuropathy.

8.  Entitlement to compensable disability evaluation for service-connected loss of teeth (for reasons other than periodontal disease, and also claimed as bridge work/mouth).

9.  Entitlement to a disability rating in excess of 10 percent for service-connected left lower extremity (sciatic nerve) diabetic neuropathy.  

10.  Entitlement to a disability rating in excess of 10 percent for service-connected right lower extremity (sciatic nerve) diabetic neuropathy.  

11.  Entitlement to a disability rating in excess of 10 percent for service-connected left upper extremity (median nerve; non-dominant) diabetic neuropathy.  

12.  Entitlement to a disability rating in excess of 10 percent for service-connected right upper extremity (median nerve; dominant) diabetic neuropathy.

13.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, to include erectile dysfunction.  

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to January 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for narcolepsy, increased ratings claims for bilateral lower and upper peripheral neuropathy and loss of teeth, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not submit a notice of disagreement or substantive appeal (VA Form 9) for the July 2008 rating decision denying service connection for sleep apnea; therefore it became final.

2.  Additional evidence, considered with the record as a whole, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and raises a reasonable possibility of substantiating the claim for service connection for sleep apnea.

3.  The preponderance of the evidence supports a finding that the Veteran's current sleep apnea, is causally related to an event, injury, or disease in service.

4.  The Veteran does not have a diagnosed bilateral knee disability that is causally related to an event, injury, or disease in service.

5.  The Veteran's original claims for service connection for left lower extremity (sciatic nerve) diabetic neuropathy, right lower extremity (sciatic nerve) diabetic neuropathy, left upper extremity (median nerve; non-dominant) diabetic neuropathy, right upper extremity (median nerve; dominant) diabetic neuropathy were received by VA on March 7, 2013, and there were no pending claims, formal or informal, prior to that date.

6.  The Veteran's diabetes mellitus requires the daily use of an oral hypoglycemic agent, but the evidence does not show that his diabetes requires regulation of activities as contemplated by the rating schedule; similarly, there is no evidence that his secondary erectile dysfunction results in penile deformity.


CONCLUSION OF LAW

1.  The original July 2008 rating decision denying the claim for service connection for sleep apnea is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the July 2008 rating decision is new and material to reopen the claims of service connection for sleep apnea.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria for service connection for bilateral knee pain have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

5.  The criteria for an effective date prior to March 7, 2013 for the grant of service connection for left lower extremity (sciatic nerve) diabetic neuropathy have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).

6.  The criteria for an effective date prior to March 7, 2013 for the grant of service connection for right lower extremity (sciatic nerve) diabetic neuropathy have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).

7.  The criteria for an effective date prior to March 7, 2013 for the grant of service connection for left upper extremity (median nerve; non-dominant) diabetic neuropathy have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).

8.  The criteria for an effective date prior to March 7, 2013 for the grant of service connection for right upper extremity (median nerve; dominant) diabetic neuropathy have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).

9.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.119, DC 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).





Legal Criteria and Analysis

I.  Service Connection

Preliminarily, the Board has decided to reopen the previously denied, from July 2008, claim for service connection for sleep apnea.  38 C.F.R. § 3.156(a).  The RO originally denied the Veteran's claim on the basis that the condition was neither incurred in nor caused by service.  A review of the subsequent record shows that the Veteran's representative submitted a medical opinion from Dr. H.S., described below, stating that the Veteran's sleep apnea is secondary to his service-connected PTSD.  This evidence was not before the RO since the last final denial and it is not cumulative or redundant evidence then of record; moreover, it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the Board finds that new and material evidence has been added to the record and the claim must be reopened.  As the Board's decision is fully favorable as to this issue, no prejudice will result from an adjudication at this time.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran was afforded VA examinations in August 2007 and August 2008 to assess the nature and severity of his sleep apnea.  Although neither examination report directly addresses the etiology of the Veteran's sleep apnea, the August 2007 report indicates that the Veteran's sleep apnea may be related to his PTSD.  More importantly, the Veteran submitted a June 2016 medical opinion by Dr. H.S., which indicates that it is at least as likely as not that the Veteran's service-connected PTSD caused and permanently aggravates his obstructive sleep apnea.  In support of his rationale, the physician reported that a recent study found an arousal-based mechanism initiated by PTSD that promotes the development of sleep apnea in trauma survivors.  For the foregoing reasons, the Board finds that service connection for sleep apnea is warranted, and the claim is granted in full.

Bilateral Knee Pain

The Veteran is seeking service connection for his bilateral knee pain, which he contends is the result of arthritis from over 100 jumps as a paratrooper in the military.  See December 2013, June 2014, and July 2104 Veteran Statements.  The Board recognizes that the Veteran is in receipt of the parachutist badge; however, the evidence of record does not support a finding that service connection for bilateral knees is warranted.  Notably, a review of the record does not show a current diagnosis of arthritis or any other knee disability.  Instead, the evidence shows complaints of knee pain.  See e.g., October 2013 Nursing Note; January 2014 Primary Care Nursing Note.  Pain alone without an underlying disability is not subject to service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Service connection cannot be granted without evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. at 225.  

The Board acknowledges the Veteran's lay report of pain from his Board hearing.  The Veteran is competent to describe current symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Therefore, the claim for service connection for bilateral knee pain is denied.

II.  Earlier Effective Date

The Veteran contends that the grant of service connection for his bilateral upper and lower peripheral neuropathy disabilities should have effective dates earlier than March 7, 2013, the date of his claim.  Based upon on the analysis below, the Board finds that the preponderance of the evidence is against the Veteran's claim and an effective date earlier than March 7, 2013 is not warranted.

The assignment of an effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400. 

A "claim" means a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  The communication may be from the Veteran, his or her representative, a Member of Congress, or anyone acting as next friend of a Veteran who is not sui juris.  38 C.F.R. § 3.155.

In this case, the Veteran did not file a claim for service connection for bilateral lower and upper peripheral neuropathy prior to March 7, 2013 and does not contend that he did so.  Even construing the Veteran's claim for an earlier effective date to be one for the same effective date as the grant of service connection for diabetes mellitus, type II, the Board still finds that the claim must be denied.  There is no evidence of record that the Veteran's bilateral lower and upper peripheral neuropathy was factually ascertainable prior to March 7, 2013.  The Veteran's statements during the May 2014 VA examination support this finding.  Notably, the Veteran reported that he started having problems with pain and numbness in his legs, toes, and fingers in 2013.  Nevertheless, as the Veteran's assigned effective date is the date of his claims for service connection, it is the earliest date in which entitlement arose, and an earlier effective date for bilateral lower and upper peripheral neuropathy must be denied.

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  But where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Therefore, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes mellitus, type II, is currently rated as 20 percent disabling under DC 7913.  Under a DC 7913, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet or an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  See 38 C.F.R. § 4.119.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, Note 1.

For the foregoing reasons, the Board finds that a higher disability evaluation for diabetes mellitus is not warranted, and no further separate compensable evaluations for complications are in order.  

The principal medical evidence of record is contained in the report of a May 2014 VA examination.  The remainder of the medical treatment records contain no evidence materially inconsistent with the findings of these examinations as they relate to the severity of the Veteran's service-connected diabetes mellitus, type II.  

Throughout the appeals period, the Veteran's diabetes mellitus has not manifested symptoms that require regulation of activities.  "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  Notably, in this case, the Veteran regularly works out, walking on a treadmill as much as 3-4 times a week and is encouraged by his treatment provider to do so.  See e.g., May 2014 VA Examination (Veteran does not require regulation of activities); November 2015 Medication Management Record (restart working out on treadmill 3-4 times a week); July 2016 (discussed with patient importance of exercise); February 2017 Primary Care Note (Veteran looking to do more weight work and has been evaluating different exercise regimens).  In addition, the Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  Therefore, the Board finds that a higher disability evaluation for the Veteran's service-connected diabetes mellitus is not warranted.

In making its determination, the Board has also considered the Veteran's statements, made in support of his claimed for increased disability rating.  The Board notes that while the Veteran is competent to report on his personal knowledge of his symptoms, and his assertions are accepted as credible, he is not competent to provide a probative opinion on the severity of such symptoms in relation to the applicable rating criteria and in conjunction with which service-connected or nonservice-connected disability causes such symptoms.  Such determination is a medically complex matter that requires particular expertise in clinical endocrinology, which he simply does not possess.  See Jandreau v. Nicholson, supra.

As noted above, complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are considered part of the diabetic process under DC 7913.  The Veteran is already separately in receipt of service connection for neuropathy of all four extremities, described below.  There is no evidence that the Veteran's diabetes causes any other symptoms which warrant a separate compensable rating; his included erectile dysfunction has not been shown to be productive of deformity per the May 2014 examination report and thus would not warrant a compensable evaluation.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  (The Board does note that the Veteran is in receipt of special monthly compensation for his erectile dysfunction).  In short, this claim must be denied.  38 C.F.R. § 4.7.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for bilateral knee pain (claimed as arthritis) is denied.

Entitlement to an effective date prior to March 7, 2013 for the grant of service connection for left lower extremity (sciatic nerve) diabetic neuropathy is denied.

Entitlement to an effective date prior to March 7, 2013 for the grant of service connection for right lower extremity (sciatic nerve) diabetic neuropathy is denied.

Entitlement to an effective date prior to March 7, 2013 for the grant of service connection for left upper extremity (median nerve; non-dominant) diabetic neuropathy is denied.

Entitlement to an effective date prior to March 7, 2013 for the grant of service connection for right upper extremity (median nerve; dominant) diabetic neuropathy is denied.

Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, to include erectile dysfunction, is denied.


REMAND

The Veteran has not been afforded a VA examination or medical opinion for his claim of entitlement to service connection for narcolepsy.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159.  In this case, although service treatment records are silent as to any diagnosis or treatment for the aforementioned disability during the Veteran's active duty service, the Board finds that there is competent evidence that his claimed disability may be associated with his service-connected obstructive sleep apnea and/or PTSD.  See e.g., June 2016 Dr. H.S. Examination.  As such, the Board finds it necessary to remand this issue to obtain a VA examination to determine the etiology of the Veteran's narcolepsy.  McLendon, 20 Vet. App. at 79.

In addition, the Veteran has not had a VA examination to assess the severity of his service-connected loss of teeth since August 2015.  A review of the record indicates that the Veteran had a periodic oral evaluation in July 2016, at which time changes in his dental health were noted.  As such, the Board finds that a remand is necessary for a VA examination to assess the current severity of his loss of teeth.  

Regarding the Veteran's claims for increased ratings for bilateral upper and lower extremity peripheral neuropathy, he was last afforded a VA examination in May 2014.  At that time, the examiner indicated that the Veteran's sensory components of the upper median and lower sciatic nerves were affected.  However, the examiner then indicated that each test component of the Veteran's neurological examination was normal.  In addition, the examiner stated that the Veteran had diabetic peripheral neuropathy, but reported that the Veteran's bilateral median and sciatic nerves were normal.  Based on the discrepancies in the May 2014 examiner's report, the Board finds that a new VA examination is warranted to assess the severity of the Veteran's bilateral upper and lower extremity peripheral neuropathy.

Lastly, any decision with respect to the other claims remanded herein may affect the Veteran's claim for a TDIU.  These issues are inextricably intertwined because a hypothetical grant of service connection for narcolepsy, or additional evidentiary development during the VA examinations for the Veteran's increased rating claims, could significantly change the adjudication of the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of entitlement to TDIU must be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  Id. (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)).

2.  After completing the requested development, afford the Veteran a VA medical examination to evaluate the nature and etiology of his narcolepsy.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  All testing indicated by the current Disability Benefits Questionnaire (DBQ) format must be addressed.

Based on a review of the results of the Veteran's physical examination, the Veteran's statements regarding the development and treatment of his disability, and a thorough review of the claims file, the examiner should answer the following questions:

a.)  Does the Veteran have a diagnosis of narcolepsy?  If not, please explain in the context of his reported symptoms.

b.)  If so, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's narcolepsy was caused by his service-connected obstructive sleep apnea and/or PTSD?

c.)  If obstructive sleep apnea and/or PTSD did not cause a narcolepsy, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's narcolepsy was aggravated (permanently worsened beyond its natural progression) by his obstructive sleep apnea and/or PTSD?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of narcolepsy by the service-connected disability.

d.)  If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's narcolepsy began in service or is otherwise related to a disease, event, or injury in service?

In formulating an opinion to the above questions, the examiner is asked to consider the following evidence: i.) the August 2007 N.M. correspondence; ii.) the August 2007 VA examination report; iii.) the July 2014 Veteran correspondence; and, iv.) the June 2016 private examination report.

A complete rationale for any opinion provided is requested.  

3.  Arrange for the Veteran to undergo a VA dental examination to evaluate the severity of his loss of teeth.  The examiner should review the claims file, to include a copy of this remand and the August 2015 VA dental examination, and note that review in the report.  The examiner should consider the Veteran's statement that his disability is more extensive than the loss of teeth.  All indicated tests, utilizing the most current Disability Benefits Questionnaire, should be performed.  The examiner should then identify all manifestations of the Veteran's traumatic loss of teeth, to include any condition that resulted from the traumatic loss of teeth and any additional treatment.  A complete rationale for any opinion provided is requested.  

4.  Arrange for the Veteran to undergo a VA neurological examination to evaluate the severity of his bilateral lower and upper peripheral neuropathy.  A copy of this remand and all relevant medical records should be made available to the examiner. The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  The examiner should attempt to quantify the current levels of severity (e.g., mild, moderate, moderately severe, severe) and indicate whether there are symptoms that are more than merely sensory in nature.

In assessing the current nature and severity of the Veteran's bilateral lower and upper peripheral neuropathy, the examiner is asked to address the extent to which the functional impairment caused by the Veteran's bilateral lower and upper peripheral neuropathy alone impairs his ability to meet the demands of a job, whether sedentary or physical, and the timeframe in which such impairment arose.  All opinions and conclusions reached by the examiner should be thoroughly explained.  

5.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


